Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 17, 2015

The Court of Appeals hereby passes the following order:

A15A1014. LISTER HARRELL v. J. NEVIN SMITH.

      Prison inmate Lister Harrell filed a civil action against Carter Clements and J.
Nevin Smith. The trial court entered an order dismissing the claims against Smith,
after which Harrell appealed directly to this Court. We, however, lack jurisdiction.
      Because Harrell is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35.” And
under OCGA § 5-6-35, the party wishing to appeal must file an application for
discretionary appeal to the appropriate appellate court. Because a prisoner has no
right of direct appeal in civil cases, we lack jurisdiction to consider this direct appeal
from the superior court’s order. See Jones v. Townsend, 267 Ga. 489 (480 SE2d 24)
(1997). This appeal is therefore DISMISSED.1




      1
        In addition, we note that the order Harrell wishes to appeal was non-final, as
his claims apparently remain pending against Clements. Harrell was therefore
required to comply with the additional requirements for an application for
interlocutory appeal set forth in OCGA § 5-6-34 (b).
Court of Appeals of the State of Georgia
                                     02/17/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.